Title: To Benjamin Franklin from Louis Sazérac l’aîné & fils, 25 December 1781
From: Sazerac, Louis, l’aîné & fils
To: Franklin, Benjamin


Monsieur,
angoulème Le 25 Dbre. 1781
Suivant Lordre que nous a Donné notre Digne amy, monsr. john Bondfield De bordeaux, nous avons mis hier a la diligence, une poule D’inde farçie De truffes, a l’adresse De Votre Excellence, et comme celuy qui a Ecrit Ladresse a mis Votre Demeure a Poissi au lieu de Passi, nous prions Votre Excellence de Vouloir bien envoyer retirer cette D’inde, au bureau De la messagerie Rue contrescarpe pres La rue D’auphine a paris, elle y Sera rendue Samedy.
Nous Sommes avec Respect De Votre Excellence Les tres humbles & tres obeissants Serviteurs
Louis Sazérac Lainé & FILS
 
Notations in different hands: Ansd. / Sazeral L’ainé et fils Mr. Louis Angouleme 25. Dec. 1781
